ACCEPTED
                                                                                       01-14-00232-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  1/26/2015 1:34:15 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                         No. 1-14-00232-CR
                                 In the
                          Court of Appeals                 FILED IN
                                                    1st COURT OF APPEALS
                                For the                 HOUSTON, TEXAS
                        First District of Texas     1/26/2015 1:34:15 PM
                              At Houston            CHRISTOPHER A. PRINE
                                                 Clerk

                             No. 2338052
                            th
                 In the 338 Judicial District Court
                      Of Harris County, Texas
                     
                  ARTURO CHAVEZ Appellant
                                   V.
                     THE STATE OF TEXAS
                               Appellee
                     
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with murder, convicted, and sentenced to

         incarceration for life on November 22, 2013 (CR – 6, 609-610).

         Appellant filed notice of appeal on February 14, 2014 (CR-616).

      2. The State’s brief was due on January 12, 2015.            The State hereby

         requests a 30-day extension for the filing of the State’s brief.

      3. The following facts are relied upon to show good cause for an extension

         of time to allow the State to file its brief:
a. The State did not receive a copy of appellants brief until Friday,
   January 23, 2015, and the undersigned attorney was not assigned
   this case until January 26, 2015.

b. The undersigned attorney just started work at the Harris County
   District Attorney’s Office and today is her first day. It will take
   some time to get acquainted with the procedures of the office the
   filing of briefs.

c. The undersigned attorney has also been assigned four other briefs
   as of today, two of which are also overdue:

    (1)    Louis Charles Kirk v. The State of Texas
           No. 14-14-00168-CR
           Brief filed December 4, 2014

    (2)    Ronald Robinson v. The State of Texas
           No. 1-14-00656-CR
           Brief filed January 12, 2015

    (3)    Norman Andrew Puckett v. The State of Texas
           No. 14-14-00313-CR
           Brief filed January 6, 2015

    (4)    Maatthew Vincent Woodard v. The State of Texas
           No. 14-13-00609-CR
           Brief filed December 14, 2015
WHEREFORE, the State prays that this Court will grant the requested extension.



                                                 Respectfully submitted,

                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Stelter_Kimberly@dao.hctx.net
                                                 TBC No. 19141400


                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

      Matt Hennessy
      Attorney at Law
      1018 Preston, 7th Floor
      Houston, Texas 77002
      matt@deguerin.com
                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Stelter_Kimberly@dao.hctx.net
                                                 TBC No. 19141400
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: January 26, 2015